GRAVES, Judge.
This is an appeal from an order of the Judge of the Criminal District Court No. *882 of Dallas County, Texas, refusing- to discharge appellant under a writ of habeas corpus and remanding him to the custody of the Sheriff of said county to be by him delivered to the Agent of the State of Oklahoma for extradition to said state.
The record is before us without a statement of facts or bills of exception, and all matters of procedure appear to be in regular form.
The judgment of the trial court is therefore affirmed.